                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON


DRY BULK SINGAPORE PTE. LTD,                       Case No. 3:19-cv-1671-BR

                     Plaintiff,                    IN ADMIRALTY

                             v.                    ORDER FOR RELEASE OF VESSEL

Amis Integrity S.A., in personam and M/V
AMIS INTEGRITY (IMO 9732412) her
engines, freights, apparel, appmienances,
tackle, etc., in rem,

                     Defendants.



          Pursuant to the Stipulated Motion (#39) for Release of Vessel, it is hereby

ORDERED that the vessel MN AMIS INTEGRITY (IMO. No. 9732412) shall be released

from arrest and allowed to depart this jurisdiction because security in sufficient form and

amount has been posted by Defendant AMIS INTEGRITY, S.A. as owner of MN AMIS

INTEGRITY, and the United States Marshal and Substitute Custodian Transmarine

Navigation Corporation are hereby directed to release the MN AMIS INTEGRITY from the

Comi' s arrest.

          Defendant's Motion (#18) to Vacate Arrest is DENIED as moot based on Defendant's

withdrawal of the Motion without prejudice.

          DATED this 25th day of October 2019.




                                         ANNA J. BROWN
                                         UNITED STATES SENIOR DISTRICT COURT TIJDGE


ORDER FOR RELEASE OF VESSEL - Page 1
[Case No. 3:19-cv-1671-BR]



{29293-00552503;4}
